DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to reply filed on 03/07/2022.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any newly cited references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meisner (US 2019/0163746) in view of Andreev (US 2015/0278198).
Regarding Claim 1, Meisner teaches a method performed by a processor included in a retrieval apparatus, the method comprising: giving information including first positions of first morphemes included in an input query and semantic attributes between the first morphemes corresponding to the first positions to the query (the system generates a first linguistic pattern for the first string of text by identifying a linguistic characteristic tag for each respective textual term in the string of text) (page 2, paragraph [0018]); and executing a retrieval on the target text data based on the information given to the query and the index from a storage device (method 100 may include obtaining a replacement term with a linguistic characteristic determined based on the original term at step 120. For example, the linguistic characteristic of the replacement term may be selected from, or generated to correspond to, the same category of linguistic characteristics as the original term) (page 2, paragraph [0022]) from a storage device (the replacement term may be obtained from a datastore or a remote network or database) (page 2, paragraph [0022]).
Meisner fails to teach generating an index using a syntactic analysis and semantic analysis, the index including positions of morphemes included in a target text data and semantic attributes between the morphemes corresponding to the positions.
Andreev teaches generating an index using a syntactic analysis and semantic analysis, the index including positions of morphemes included in a target text data and semantic attributes between the morphemes corresponding to the positions (The index of words in a document usually includes at least one table, where each word (lexeme or word form) encountered in the document is accompanied by a list of numbers or addresses of positions in this document. According to one embodiment, an index is built for all lexical and semantic meanings, all semantic classes, for any value of the morphological, syntactic, lexical and semantic parameters) (page 6, paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Meisner with the teachings of Andreev using syntactic and semantic analysis, and the resulting indices can be used to achieve higher accuracy and relevance in semantic searches in natural language text corpora 
Regarding Claim 2, Meisner et al teaches the method, further comprising obtaining the index, wherein the executing a retrieval executes a retrieval on the target text data based on the obtained index and the information given to the query (The replacement terms in the pool of replacement terms may be tagged and/or indexed based on linguistic characteristics to enable selection of a particular replacement term possessing desired linguistic characteristics) (pages 2 and 3, paragraph [0023]).
Regarding Claim 3, Meisner et al teaches the method, wherein the semantic attributes between the morphemes are information indicating a morpheme being a starting point of a dependency between the morphemes and a morpheme being an end point of the dependency (Tokenizing a text string may include separating the text string into multiple granular sub-parts, for example, individual words or groups of words. The granular sub-parts may be stored in a database on a datastore and assigned one or more parameters describing the granular sub-part. For example, the granular sub-parts may include a passage index to identify the location of the granular sub-part from the original text string, as well as one or more labels or tags indicating additional information about the granular sub-part) (page 3, paragraphs [0029]- [0030]).
Regarding Claim 4, Meisner et al teaches the method, wherein the target text data is a character string including two or more words (The term selected from the text string at step 110 may be a single word or a series of words in a phrase, of a type specified by an item model) (page 2, paragraph [0020]) having semantic attributes (The method for automatic item generation 100 may also include identifying linguistic characteristics corresponding to the term at step 115. For example, linguistic characteristics may include types and positions of punctuation, types of words (e.g. logical connectors), parts of speech (e.g. plural noun, adverb), verb tenses, types of phrases (e.g. prepositional, infinitive), and specific combinations of the above) (page 2, paragraph [0021]).
Regarding Claim 5, Meisner et al teaches the method, wherein the executing a retrieval is based on whether or not a morpheme being a starting point of a dependency between morphemes and a morpheme being an end point of the dependency in the information given to the query agree with a morpheme being a starting point of a dependency between morphemes and a morpheme being an end point of the dependency in the index (Tokenizing a text string may include separating the text string into multiple granular sub-parts, for example, individual words or groups of words. The granular sub-parts may be stored in a database on a datastore and assigned one or more parameters describing the granular sub-part. For example, the granular sub-parts may include a passage index to identify the location of the granular sub-part from the original text string, as well as one or more labels or tags indicating additional information about the granular sub-part) (page 3, paragraphs [0029]- [0030]).
Claims 6 and 11 are rejected for the same reason as claim 1.
Claims 7 and 12 are rejected for the same reason as claim 2.
Claims 8 and 13 are rejected for the same reason as claim 3.
Claims 9 and 14 are rejected for the same reason as claim 4.
Claims 10 and 15 are rejected for the same reason as claim 5.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.  
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danielyan et al. (US 2016/0004766) discloses organizing information searches in electronic text corpora and displaying the search results in the user interface. 
Balabine (US 2019/0042568) discloses determining a data domain associated with data.
Zuev et al. (US 9,645,993) discloses facilitating a semantic search based on one or more corpuses of natural language texts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672